Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paratte et al. (US Patent Application Publication No. 2002/0071346). With regard to Claim 1, Paratte discloses an electronic apparatus (1) comprising: a case (2) including a bottom wall (6) and a sidewall (4, 24, 26) integrated with each other, having an opening (Fig. 1), and having a receiving surface (surface where 28 and 22 are placed) provided as part of the sidewall and along a circumferential edge (Fig. 1) of the opening; a light transmissive member (28) that covers the opening and is placed on the receiving surface; and a bezel (22) provided in a position outside the sidewall that forms the receiving surface and so attached to the case as to be pressed toward the sidewall.
With regard to Claim 2, Paratte discloses an end surface (bottom surface of 22) of the bezel that is a surface facing the bottom wall is disposed between shifted from the receiving surface and the bottom wall.
With regard to Claim 3, Paratte discloses an elastic member (46) being placed between an inner surface of the sidewall and an outer circumferential end surface of the light transmissive member.
With regard to Claim 4, Paratte discloses an interposed member (50) being placed between the receiving surface and the light transmissive member.
With regard to Claim 5, Paratte discloses an exterior cover (4) disposed between the bottom wall and an end surface of the bezel that is a surface facing the bottom wall, and outside the sidewall.
With regard to Claim 6, Paratte discloses a groove (Fig. 1) being provided on an outer side of the sidewall.
With regard to Claim 8, Paratte discloses an electronic apparatus (1) comprising: a case (2) including a bottom wall (6) and a sidewall (4, 24, 26) integrated with each other, having an opening (Fig. 1), and having a receiving surface (surface where 28 and 22 are placed) provided as part of the sidewall and along a circumferential edge of the opening; a light transmissive member (28) that covers the opening and is placed on the receiving surface; and a bezel (22) that surrounds the light transmissive member and the sidewall, wherein the sidewall has a first sidewall section that is an upper portion (upper part of 4, 24, 26) of the sidewall and has the receiving surface that receives the light transmissive member, and a second sidewall (lower part of 4, 24, 26) that is a portion disposed between the first sidewall section and the bottom wall and receives the light transmissive member, and the bezel is provided in a position outside the sidewall that forms the receiving surface and so attached to the case as to be pressed toward the sidewall.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paratte et al. (US Patent Application Publication No. 2002/0071346). Paratte discloses substantially the claimed invention except for the sidewall containing at least two resin materials. 	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sidewall containing at least two resin materials in order to ,  and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having cases, bezels and light transmissive members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833